USDC IN/ND case 3:18-cv-00928-RLM-JEM document 16 filed 05/06/19 page 1 of 1




                                       s/ Ryan J. Guillory


                                        Ryan J. Guillory

                                       Office of the Indiana Attorney General
                                       Indiana Government Center South - 5th Floor
                                       302 W. Washington Street Indianapolis, IN
                                                                           46204

                                       Ryan.Guillory@atg.in.gov


                                       (317) 234-6875
